The wife filed a bill for maintenance, and the husband counter-claimed for divorce on the ground of extreme cruelty. The advisory master decided the case at the end of the hearing, holding that the complainant's case had not been proved, and that defendant was entitled to a divorce. On the taking of this appeal the advisory master filed additional conclusions, going somewhat more fully into the testimony. Our examination of the evidence satisfies us that he was right in his findings of fact; that on the proofs the wife had not shown herself entitled to a decree for maintenance; and that as to the husband's cross-action for divorce, extreme cruelty had been satisfactorily shown, with proper corroboration, not only by outside witnesses as to foul and abusive language and threats, but also in the wife's own testimony as regards acts of physical violence.
The decree will accordingly be affirmed. *Page 234 
Main case —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HEHER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 12.
For reversal — None.
Counter-claim —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, HETFIELD, DEAR, WOLFSKEIL, RAFFERTY, COLE, JJ. 10.
For reversal — HEHER, WELLS, JJ. 2.